DETAILED ACTION
This office action is in response to RCE filed on 03/15/2022.
Claims 1, 3-9, and 11-20  are pending of which claims 1,9 and 17  are  independent claims, and claims 2 and 10 are canceled.
This  application is examined under the first inventor to file provisions of the AIA .

Information disclosure
IDS filed  on 09/15/2020, 12/02/2020, 08/27/2021, 09/20/2021, 01/13/2022, and 06/20/2022 is considered.
Allowable Subject Matter
Claims 1, 3-9, and 11-20  are allowed.
The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing with determining both a time index of a synchronization signal (SS)/physical broadcast channel (PBCH) block and  a starting location of a remaining minimum system information (RMSI) detection window corresponding to the communications apparatus from the four possible locations represented by an index of a slot, where  the index of the slot  is a value that is between 0 and 63,  and a transceiver to receive and  to send the RMSI according to the starting location of the RMSI detection window.  
.  



Claims 1-8 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 1,    “… determining, according to a starting location of a first remaining minimum system information (RMSI) detection window and a time index of a synchronization signal (SS)/physical broadcast channel (PBCH) block, a starting location of an RMSI detection window corresponding to a terminal device” as specified in claim 1.  

Claims 9, 11-16 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 9,    “… a value of the starting location of the first RMSI detection window is one of four possible values , and the four possible values of the starting location of the first RMSI detection window is represented by an index of  a slot, and wherein the index of the slot is a value.  

Claims 17-20 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 17,    “… based on the starting location of the RMSI detection window, a transceiver to receive the RMSI; and cause the transceiver to send the RMSI according to the starting location of the RMSI detection window” as specified in claim 17.  



The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:

Kim (US Pub. No. 20190230696) discloses timing information of control information for the RMSI. However the disclosure of  Kim taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing determining, according to a starting location of a first remaining minimum system information (RMSI) detection window and a time index of a synchronization signal (SS)/physical broadcast channel (PBCH) block, a starting location of an RMSI detection window corresponding to a terminal device as claimed in claims 1, 9 and 17  in combination with other limitations recited as specified in claims 1, 9 and 17.

XIONG(US Pub. No. 20200351853) discloses system supporting maximum number of preambles. However the disclosure of  XIONG taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with a value of the starting location of the first RMSI detection window is one of four possible values , and the four possible values of the starting location of the first RMSI detection window is represented by an index of  a slot, and wherein the index of the slot is a value

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        


/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476